ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                            )
                                          )
Northrop Grumman Corporation              )          ASBCA No. 62016-989
                                          )
Under Contract No. N66001-08-C-20 IO )

APPEARANCES FOR THE PETITIONER:                      Thomas A. Lemmer, Esq.
                                                     K. Tyler Thomas, Esq.
                                                      Dentons US LLP
                                                      Denver, CO

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Samuel W. Morris, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly. VA

                ORDER PURSUANT TO BOARD RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule l(a)(5), a request for an order directing the
contracting officer to render a decision on an April 17, 2014 certified claim by
May 27, 2019. The government has advised that a final decision on the claim will be
issued no later than June 24, 2019. The contractor has indicated that it does not
oppose this date. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor's claim by June 24, 2019.

       This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7I03(f)(5) and 7104.

       Dated: May 1, 2019




                                                  Armed Services Board
                                                  of Contract Appeals


 I concur                                         I concur



 RICHARD SHACKLEFORD                              0 ~
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 62016-989, Petition
of Northrop Grumman Corporation, rendered in conformance with the Board's
Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2